lo

ad

15

16

7

18

19

Case 2:20-cv-00680-RSL Document 2 Filed 05/05/20 Page 1of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

TOMMY BROWN, CASE NO.:
on their behalf and on behalf of
other DECLARATION OF BRADLEY
similarly situated persons, LUKE IN SUPPORT OF NOTICE
OF REMOVAL

Plaintiff,
Vv.

TRANSWORLD SYSTEMS, INC.;
PATENAUDE & FELIX, APC; USS.
BANK, NA; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2004-1;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2004-2; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2005-1; NATIONAL COLLEGIATE
STUDENT LOAN TRUST = 2005-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2005-3; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2006-1; NATIONAL COLLEGIATE
STUDENT LOAN TRUST = 2006-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-1; and NATIONAL

 

 

 

 

Corr CRONIN LLP
1001 Fourth Areme, Suite 3900
Seattle, Washington 56154-1051

DECLARATION OF BRADLEY LUKE Tel (206) 625-8600
IN SUPPORT OF NOTICE OF REMOVAL - 1 Fax (206) 625-0900

 
to

Maa

15

16

17

18

19

 

 

Case 2:20-cv-00680-RSL Document 2 Filed 05/05/20 Page 2 of 3

COLLEGIATE STUDENT LOAN TRUST
2007-2,

Defendants.

 

I, BRADLEY LUKE, declare:

1, I am Director of Operations for Transworld Systems Inc. (“TSI”), the
Subservicer and dedicated record custodian for National Collegiate Student Loan Trust 2004-
1, National Collegiate Student Loan Trust 2004-2, National Collegiate Student Loan Trust
2005-1, National Collegiate Student Loan Trust 2005-2, National Collegiate Student Loan
Trust 2005-3, National Collegiate Student Loan Trust 2006-1, National Collegiate Student
Loan Trust 2006-2, National Collegiate Student Loan Trust 2007-1, and National Collegiate
Student Loan Trust 2007-2 (collectively, the “Trusts”) with respect to defaulted student loans
owned by those entities.

2. Through my employment with TSI, I am authorized to make this Declaration
for and on behalf of TSI and the Trusts.

3. I am over the age of 18 and have personal knowledge of each of the matters set
forth in this Declaration, and if called as a witness, would testify competently to them.

4, As Subservicer and dedicated record custodian for the Trusts with respect to
defaulted student loans owned by those entities, TSI maintains the dedicated system of record
pertaining to the Trusts’ student loans, including, but not necessarily limited to, student loan
applications and agreements, loan origination documents, demographical information for
borrowers and cosigners, disbursements, payments, credits, deferments, interest accrual and

any other records or transactions that could impact the servicing of the student loans.

CORR CRONIN LIP
1001 Fourth Avems, Suite 3900
Seattle, Wahmgton 98154-1051

DECLARATION OF BRADLEY LUKE Tel (206) 625-S600
IN SUPPORT OF NOTICE OF REMOVAL - 2 Fax (206) 625-0900

 
to

Las

15

16

17

18

19

 

 

Case 2:20-cv-00680-RSL Document 2 Filed 05/05/20 Page 3 of 3

5. Between April 3, 2016 and April 6, 2020, the Trusts’ loan records reflect that
more than 700 residents of the State of Washington were communicated with directly or
indirectly relating to a defaulted student loan owned by one of the Trusts.

6. As of April 6, 2020, the total outstanding loan balance, including principal and
accrued interest, for the defaulted student loans described in J 5 is in excess of $23,000,000.

I declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct.

Executed this 5th day of May, 2020 at Peachtree Corners, Georgia.

BRADLEY LUKE

CoRR CRONIN LIF
1001 Fourth Aveme, Suite 3900
Seattle, Washington 98154-1051

DECLARATION OF BRADLEY LUKE Tel (206) 625-8500
IN SUPPORT OF NOTICE OF REMOVAL - 3 Fax (206) 625-0900

 
